DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 01/07/2022, with respect to claims 1-7, 9-14 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of 10/28/2021 has been withdrawn.

Allowable Subject Matter
Claims 1-7 and 13 are allowed over the prior art of record.
The closest prior art of record is Shim (WO 2013/032112 A1) in view of Knoop (US PGPUB 2017/0051722 A1).
Regarding claim 1, Shim discloses a system for controlling a locking pin for a rotor of a generator (Abstract), comprising: the locking pin that is fixedly arranged (60); the rotor (120a), in which a locking hole is provided (121); a detecting reference member rotatable in synchronization with the rotor (182); an optical quantity detecting member (180), wherein the optical quantity detecting member is fixedly arranged with respect to the rotor (Fig. 2); and a control member (195), configured to output a first control instruction to a driving member of a rotor (160) based on at least three position signals of the detecting hole acquired by the optical quantity detecting member [0039], to align the locking pin (160) with the locking hole (121).
Knoop teaches a combination optical sensor and fixing pin for locking the yaw motion of a wind turbine ([0032]-[0033]) in which the optical sensor identifies position through individual drilled holes in 
Regarding claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:	wherein a plurality of locking holes and a plurality of detecting holes are uniformly distributed in a circumferential direction, and a diameter of a reference circle of the detecting hole is smaller than a diameter of a reference circle of the locking hole.

Claims 2-7 and 13 depend from claim 1 and are therefore allowable.	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9-12 and 14 are allowable over the prior art of record.
The closest prior art of record is Shim (WO 2013/032112 A1) in view of Knoop (US PGPUB 2017/0051722 A1).

Regarding claim 9, Shim discloses method for controlling a locking pin for a rotor of a generator [0039] comprising: determining a preset angle, and outputting, according to a position signal of the detecting hole acquired by an optical quantity detecting member (Fig. 2, [0039]), a first control instruction to a driving member of the rotor to align the locking pin with the locking hole [0039].
Knoop teaches a combination optical sensor and fixing pin for locking the yaw motion of a wind turbine ([0032]-[0033]) in which the optical sensor identifies position through individual drilled holes in 
Regarding claim 9, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:

setting a detecting reference member rotatable in synchronization with the rotor, wherein a detecting hole is provided in the detecting reference member, and the detecting hole is arranged in correspondence with the locking hole in a radial direction, wherein a plurality of locking holes and a plurality of detecting holes are uniformly distributed in a circumferential direction, and a diameter of a reference circle of the detecting hole is smaller than a diameter of a reference circle of a locking hole;

Claims 10-12 and 14 depend from claim 9 and are therefore allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745